Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No 19-cv-02905-RBJ

A-TAC GEAR GUNS UNIFORMS LLC, and
ATAC ARMS,

       Plaintiffs,

v.

U.S. DEPARTMENT OF JUSTICE,
BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES,
DENVER COLORADO FIELD OFFICE, and
PAUL BROWN, Director,

       Defendants.


      ORDER ON THE PARTIES’ CROSS MOTIONS FOR SUMMARY JUDGMENT



       This case involves violations of the Gun Control Act, 18 U.S.C. §§ 921 et seq. (“the

Act”). Plaintiffs are A-TAC Gear Guns Uniforms, LLC and ATAC Arms (collectively “A-

TAC”). A-TAC is a firearms dealer in Aurora, Colorado. Defendant Paul Brown, Director of

the Denver Field Division of the U.S. Department of Justice’s Bureau of Alcohol, Tobacco,

Firearms and Explosives (collectively “ATF”) revoked A-TAC’s license and imposed a fine for

hundreds of violations of the Act. A-TAC, through its owner Timothy Taconi, seeks judicial

review of the license revocation and fine. Before the Court are plaintiffs’ motion for summary

judgment [ECF No. 21] and defendants’ motion for summary judgment [ECF No. 20]. For the

reasons discussed below, plaintiffs’ motion is DENIED, and defendants’ motion is GRANTED.


                                               1
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 2 of 19




                                   I. FACTUAL BACKGROUND

        The parties have provided the Court with an administrative record over eight-hundred and

fifty pages long. ECF No. 19. I summarize the relevant undisputed facts as necessary here to

address the cross motions for summary judgment. Though the parties were permitted to dispute

the administrative record and file motions to complete or supplement the record, neither party

did so. ECF No. 17 at 3. They also had the right to request a hearing. ATF chose not to. Id. at

4. A-TAC indicated that it would make any request for a hearing by the close of summary

judgment briefing. Id. It ultimately did not request a hearing. The Court does not deem a

hearing or additional discovery necessary in order to resolve the summary judgment issues. I

therefore consider only the information provided in the administrative record.

        A. A-TAC’s advisement of the Act’s requirements.

        In 2015 A-TAC, by and through its owner Mr. Timothy Taconi, applied to be a federal

firearms licensee (“FFL”), also called a licensee or dealer. Mr. Taconi was and has always been

the sole “responsible” person for A-TAC. 1 As part of that process ATF investigator Brenda

Todd interviewed Mr. Taconi, told him about the regulations that licensees must follow, and

gave him a regulation reference book (ATF Publication 5300.44) and a pamphlet on gun show

sales. ECF No. 19-23 at 8:19–12:20, . Mr. Taconi was informed about prohibitions on

conducting sales outside of Colorado and selling certain types of firearms to out-of-state




1
  The ATF defines “responsible person” as follows: “[i]n addition to a Sole Proprietor, in the case of a
Corporation, Partnership, or Association, any individual possessing, directly or indirectly, the power to
direct or cause the direction of the management, policies, and practices of the Corporation, Partnership, or
Association, insofar as they pertain to firearms.” ATF Form 7, Application for Federal Firearms License
at 6 (revised October 2020), https://www.atf.gov/firearms/docs/form/form-7-7-cr-application-federal-
firearms-license-atf-form-531012531016/download.
                                                     2
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 3 of 19




residents. Id. Mr. Taconi signed the “Acknowledgement of Federal Firearms Regulations”

form, which confirmed that he understood he was responsible for knowing the laws and

regulations regarding firearms sales. ECF No. 19-5. He also stated at his administrative hearing

that he was given the regulation book and pamphlet, and that he had the opportunity to ask

questions during the initial interview. ECF No. 19-23 at 105:7-18. ATF granted A-TAC a

firearms license in March 2015. ECF No. 19-24 at 3.

       In 2018, ATF special agent Jody Keeku received a tip from a confidential informant who

was attending a gun show in Wisconsin. The informant reported that A-TAC was selling

firearms there. The informant said that he was looking at guns on Mr. Taconi’s table but told

him he might be unable to purchase them because he “had some run-ins” with the law.

According to the informant, Mr. Taconi said he would sell him a firearm as a personal firearm,

and that he would not have to fill out paperwork. ECF No. 19-23 at 16:20–19:1.

       Based on that tip and further information from the informant, Agent Keeku attended a

gun show in Racine, Wisconsin on September 7, 2018 with three other ATF officials. Id. at

19:20-25. They approached Mr. Taconi and told him that his selling of firearms to Wisconsin

residents was illegal. Id. at 19:25–21:2. They also gave him a warning letter about selling

firearms out-of-state and a pamphlet on guidelines for firearms sales at gun shows. Id. at 20:23–

23:9. See also ECF Nos. 19-6; 19-7. The pamphlet explained that “Federal firearms licensees

(“FFLs” or “Dealers”) may only sell firearms at gun shows within the State in which their

licensed premises is located,” and it then provided a list of activities that dealers were permitted

or prohibited from doing in states in which they were and were not licensed, and regarding in-

state and out-of-state residents. ECF No. 19-7 at 3.


                                                  3
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 4 of 19




       Mr. Taconi admitted to selling firearms to Wisconsin residents. ECF No. 19-23 at 22:11-

14. He also acknowledged receipt of the warning letter with his signature. ECF No. 19-6 at 3.

The letter was titled “Warning Notice of Gun Show Operations in Violation of Federal Law,”

and it advised that willful violations of licensee regulations could result in license revocation. Id.

at 2. Mr. Taconi asked the ATF employees whether he could sell firearms that day at the

Wisconsin gun show, and they responded that he could not. ECF No. 19-23 at 23:10-18.

       B. A-TAC’s violations.

       On December 18, 2018 ATF investigator Tony Bradley conducted an inspection of A-

TAC’s place of business (which is also Mr. Taconi’s personal residence). Id. at 27:2–28:13,

29:24–31:24. The inspection included reviewing A-TAC’s “acquisition and disposition” book,

conducting an inventory of all firearms, checking 4473 forms, checking records such as sales

reports and losses, and asking Mr. Taconi questions about his business and manufacture and sale

of firearms. Id. at 32:19–35:6. Investigator Bradley uncovered over six hundred individual

violations of the Act in sixteen categories by A-TAC. ECF No. 19-8.

       ATF focused on five major categories of violations. First, the inspection noted fifty-four

violations of 27 C.F.R. § 478.100(a)(1), which prohibits the conduct of business away from the

licensed premises. In essence, Investigator Bradley found that A-TAC had sold fifty-six firearms

to fifty-four different out-of-state residents through twenty-seven out-of-state gun shows. ECF

No. 19-8 at 1–2; see also ECF No. 19-23 at 36:16–37:18. Forty of the sales occurred after Mr.

Taconi received his warning letter. ECF No. 19-23 at 37:19–38:6.

       Second, the inspection reported one hundred and ten violations of 27 § C.F.R.478.102(a),

which requires conducting background checks on each customer in the National Instant Criminal


                                                  4
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 5 of 19




Background Check System (“NICS”) prior to any firearm transfer. ECF No. 19-8 at 4–5; see

also ECF No. 19-23 at 44:23–45:14. While many of these transfers were from A-TAC to Mr.

Taconi, fifty-six of them involved failure to conduct a background check on other purchasers.

Id.

        Third, the inspection noted forty-three violations of 27 C.F.R. 478.99(a), which prohibits

the unlawful sale or delivery of handguns to out-of-state residents. 2 ECF No. 19-8 at 5–6; see

also ECF No. 19-23 at 58:23–60:2. More than thirty of those transfers occurred after Mr.

Taconi’s warning letter. Id. When Investigator Bradley asked Mr. Taconi about gun show

firearm sales to out-of-state residents, Mr. Taconi stated that he attempted to find dealers at the

gun shows to assist him in selling lawfully, but that when he was unsuccessful, he transferred the

firearms anyway. ECF No. 19-23 at 64:2-19.

        The fourth set of violations related to 27 C.F.R. § 478.124(a), which requires licensees to

execute and retain an ATF Form 4473 on all firearm transactions. The investigator noted fifty-

nine such violations, fifty-six of which involved firearm transfers from A-TAC to Mr. Taconi.

ECF No. 19-8 at 6–7; see also ECF No. 19-23 at 62:3–63:24. The remaining three transfers,

which were to third parties, all occurred after the September 2018 warning letter. Id.

        Fifth and finally, Investigator Bradley discovered three violations of 27 C.F.R. §

478.99(c), which forbids the sale or delivery of firearms to a prohibited person. On three

occasions—two prior to the warning letter, and one after—A-TAC transferred a firearm to a

convicted felon, apparently due to a failure to run background checks on the three different


2
 Some of these transactions also constituted violations of 27 C.F.R. § 478.100(a)(1) because they involved A-TAC
conducting business unlawfully at out-of-state gun shows, and they are thus counted under that category as well.
Some of them did not.

                                                        5
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 6 of 19




purchasers. ECF No. 19-8 at 3; see also ECF No. 19-23 at 50:10–58:19. The NICS was

operational during the time of these sales, so Mr. Taconi could have run the required checks

without issue. Id.

       In addition to these five categories, Investigator Bradley’s inspection revealed other

violations, such as failure to submit the Annual Firearms Manufacturing and Exportation Report;

failure to timely report theft of firearms; failure to report multiple sales of pistols and revolvers;

failure to maintain both licensee and nonlicensee disposition records and acquisition records;

failure to obtain maintain4473 forms and ensure their completion and accuracy, including by

verifying identification documents and having transferor sign the form; and failure to properly

document firearm transfers when conducted at alternate locations. ECF No. 19-8.

       C. ATF’s administrative action against A-TAC.

       On April 30, 2019, Denver Field Division Director Paul Brown sent Mr. Taconi a notice

informing him that ATF was revoking A-TAC’s firearms license and imposing a civil fine as a

result of the violations it found during Investigator Bradley’s December 18, 2018 inspection.

ECF No. 19-2. ATF relied on the first four categories of violations discussed above as the basis

for its license revocation decision. Id. at 6–7. ATF relied on the fifth category, sale of firearms

to prohibited persons (in this case three convicted felons) for the civil fine. Id.

       The notice informed Mr. Taconi that he and A-TAC had the right to request a hearing on

the proposed licensing action, and it explained what the hearing would entail. Id. at 3–4. Mr.

Taconi timely requested a hearing. The hearing was conducted on July 8, 2019 before Director

Brown. ECF Nos. 19-3; 19-4. Both A-TAC and ATF were represented by counsel. ECF No.

19-23. At the hearing, Investigator Todd, Agent Keeku, and Investigator Bradley testified on


                                                   6
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 7 of 19




behalf of ATF and presented evidence of A-TAC’s many violations. Id.

       Mr. Taconi also testified at the hearing. He provided various reasons and excuses for his

company’s violations. He claimed that he was not sure Agent Keeku was a “real” ATF agent

when she approached him at the gun show in Racine, Wisconsin. Id. at 106:23–107:13. He said

that though he received and looked at the warning letter and pamphlet on September 18, 2018, he

did not “read read” them. Id. at 108:3-5. He also claimed to have received conflicting

information from other ATF agents regarding what he could do at gun shows—for example, he

mentioned that one told him he had to ship his products in order to sell them at a show. Id. at

87:20–88:12, 97:3-24.

       Mr. Taconi did not deny that during his December 2018 inspection he sold firearms to

out-of-state residents at gun shows even when he could not find a dealer to go through. Instead,

he explained that his wife pressured him to conduct sales this way, and that his wife did not

agree with the importance of certain firearms sales requirements. Id. at 96:23–97:24, 112:21–

116:21. With respect to his failure to perform background checks when he transferred firearms

to himself, Mr. Taconi testified, “I don’t understand why you do that” and stated that it was “an

added expense.” Id. at 109:24–110:9.

       During the hearing Mr. Taconi also mentioned steps he had taken to get into compliance

since the December 2018 inspection. He stated that he was “being more harsh” on completion of

the 4473 forms by using a new software and by double-checking responses to certain questions.

Id. at 90:22–93:2. He also said that he was now generating a backup sheet for the Form 4473 for

each transfer and giving customers a paper receipt with the transfer information. Id. at 93:14–

94:6. Mr. Taconi also puts NICS information on the backup sheet. Id. at 94:7-20. Finally, he


                                                7
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 8 of 19




indicated that he was hoping to hire a bookkeeper since at the time he was solely in charge of all

A-TAC’s operations (buying, manufacturing, books, payroll, etc.). Id. at 94:21–97:7.

       On August 14, 2019, Director Brown served Mr. Taconi and A-TAC with a final notice

of revocation of A-TAC’s federal firearms license. ECF No. 19-24. He determined that there

was evidence A-TAC had committed willful violations of the Gun Control Act regulations, and

that this revocation was warranted. Id. at 4–6. He also concluded that, with the exception of the

missing Form 4473s, any of the violations alone would have led him to revoke the license. Id. at

7. Finally, Director Brown concluded that a civil fine of $24,486.00 should be assessed for the

three transfers of firearms to convicted felons. Id.

                             II. PROCEDURAL BACKGROUND

       After receiving the Director’s decision, A-TAC filed this lawsuit on October 11, 2019.

ECF No. 1. ATF responded on February 25, 2020. ECF Nos. 12, 13. It also provided the

Administrative Record to the Court. ECF Nos. 18, 19. Both parties moved for summary

judgment—ATF on May 22, 2020, and A-TAC on June 22, 2020. ECF Nos. 20; 21. The parties

also filed briefs in response and reply. ECF Nos. 22; 23.

                                 III. STANDARD OF REVIEW

       A. Motion for summary judgment.

       A court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The

nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”


                                                 8
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 9 of 19




Id. at 324. A fact is material “if under the substantive law it is essential to the proper disposition

of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is genuine if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. The court will examine the factual record and make reasonable

inferences in the light most favorable to the party opposing summary judgment. See Concrete

Works of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

        B. The Gun Control Act.

        Under 18 U.S.C. § 923(a), a federal firearms license is required for anyone “engage[d] in

the business of importing, manufacturing, or dealing in firearms.” A licensee or dealer must

keep accurate and detailed “records of importation, production, shipment, receipt, sale, or other

disposition of firearms at his place of business for such period, and in such form, as the Attorney

General may by regulations prescribe.” Id. § 923(g)(1)(A).

        “The Attorney General may, after notice and opportunity for hearing, revoke any license

issued . . . if the holder of such license has willfully violated any provision of [the Act] or any

rule or regulation prescribed by the Attorney General under this chapter . . . .” 18 U.S.C. § 923

(e). Subsection (f)(2) of the licensing provision of the Gun Control Act provides that a party

whose license is revoked has a right to a hearing reviewing the decision. If the Attorney General

decides not to reverse his or her decision after the hearing, the party’s next recourse is de novo

review in a district court:

        If after a hearing held under paragraph (2) the Attorney General decides not to reverse his
        decision to . . . revoke a license, the Attorney General shall give notice of his decision to
        the aggrieved party. The aggrieved party may at any time within sixty days after the date
        notice was given under this paragraph file a petition with the United States district court

                                                  9
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 10 of 19




        for the district in which he resides or has his principal place of business for a de novo
        judicial review of such . . . revocation. In a proceeding conducted under this subsection,
        the court may consider any evidence submitted by the parties to the proceeding whether
        or not such evidence was considered at the hearing held under paragraph (2).

 18 U.S.C. § 923(f)(3) (emphasis added). The court’s inquiry is confined to determining whether

 the Attorney General (i.e. the agency) “was not authorized to deny the application or to revoke

 the license . . . .” Id. As a result, “[c]ourts have interpreted the de novo standard of review under

 18 U.S.C. § 923(f) narrowly.” CEW Properties, Inc. v. U.S. Dep’t of Just., Bureau of Alcohol,

 Tobacco, Firearms, & Explosives, 979 F.3d 1271, 1277 (10th Cir. 2020) (quoting Borchardt

 Rifle Corp. v. Cook, 727 F. Supp. 2d 1146, 1158 (D.N.M. 2010)).

                                          IV. ANALYSIS

        The Gun Control Act of 1968 was passed partly in response to the assassinations of Dr.

 Martin Luther King, Jr. and President John F. Kennedy. Today it remains one means of

 promoting order and safety in the firearms industry. But ATF cannot monitor every single

 firearms dealer at every moment. The Act’s effectiveness thus rests largely on dealers’ taking its

 regulations seriously. With this context in mind, I turn to my review of ATF’s decision.

        A. Whether the record supports license revocation.

        The issue before the Court is whether ATF was “authorized to . . . revoke the license.”

 18 U.S.C. § 923(f)(3). Summary judgment on an ATF license revocation is warranted if there is

 no genuine dispute as to whether the evidence was sufficient to establish that a dealer “willfully

 violated” its regulatory obligations. CEW Properties, 979 F.3d at 1277. “[W]hen the evidence

 before the agency showed that ATF was authorized to revoke a license and the petitioner has not

 substantially drawn the material facts developed at the administrative hearing into question, the

 evidence was sufficient,” and summary judgment for the agency is appropriate. Id. at 1279.

                                                  10
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 11 of 19




        Willfulness under the revocation provision, 18 U.S.C. § 923(e), is met by “plain

 indifference.” Borchardt Rifle Corp. v. Cook, 684 F.3d 1037, 1042 (10th Cir. 2012). “For a

 violation to be willful, [the dealer] must have (1) known and (2) been plainly indifferent to its

 legal obligations.” CEW Properties, 979 F.3d at 1279 (citing Borchardt, 684 F.3d at 1042).

 Circumstantial evidence is sufficient to establish the requisite state of mind. Borchardt, 684 F.3d

 at 1043. Repeated violations can constitute such circumstantial evidence. “[A]fter a dealer has

 been informed of the Gun Control Act requirements and warned of violations, a dealer’s

 subsequent repeat violations suffice to show plain indifference to the statutory requirements.”

 Id. “The magnitude of the violations—both their quantity and seriousness—can support a

 finding of willfulness.” CEW Properties, 979 F.3d at 1280. A single violation can be sufficient.

 Id. (citing Fairmont Cash Mgmt., L.L.C. v. James, 858 F.3d 356, 362 (5th Cir. 2017) (“A single

 willful violation authorizes the ATF to revoke the violator’s [license], regardless how severe,

 though the frequency and severity of the violations can be relevant to willfulness.”)).

        The evidence presented at the Administrative Hearing, and thus before the Court, is not in

 dispute. A-TAC does not asset that it did not violate ATF’s regulations. Instead, it argues that

 its violations were not willful but instead merely negligent. See ECF No. 21 at 5–6. I disagree.

 There is substantial circumstantial evidence showing that A-TAC was plainly indifferent to the

 statute’s requirements. A-TAC committed literally hundreds of violations of different rules

 under the Act. The magnitude of the number of violations, and the fact that many were serious

 (such as failure to run background checks and sale of firearms to out-of-state residents), are

 enough to suggest willfulness. CEW Properties, 979 F.3d at 1280.

        Mr. Taconi’s proffered excuses for his violations also reveal that they were willful. The


                                                  11
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 12 of 19




 uncontroverted evidence shows that A-TAC was advised of its legal obligations under the Act

 when it applied for and received a license. Despite this, Mr. Taconi failed to keep proper and

 accurate paperwork, such as 4473 forms. He attributes the failure to execute and retain ATF

 Form 4473 on “miscommunication among his staff.” ECF No. 12 at 3. Specifically, he states

 that his wife is a Thailand native that does not speak, read, or write English well and does not

 understand U.S. laws well, and it was she who disposed of the missing 4473 forms. Id. This is

 no excuse. Mr. Taconi was the sole responsible person for A-TAC as a business, and thus for A-

 TAC’s compliance with regulations. His efforts to blame this non-compliance on his wife

 indicate that he did not see the rules as important enough to follow—certainly enough for “plain

 indifference.”

        For instances of Violation 2, related to sales without background checks, Mr. Taconi

 argues that many of those transactions were sales to himself, and that he was unaware that he had

 to conduct background checks on himself. ECF No. 12 at 3. While this is true, more than half of

 the violations (fifty-six of them) involved sales to third parties, not himself. The record shows

 that he understood the need to conduct background checks and simply did not do them in many

 instances—while the failure to run his own name through NICS on each self-transfer might be

 understandable, the failure to check other customers’ profiles is not.

        As for the failure to conduct background checks that led to three firearms sales to

 convicted felons, Mr. Taconi blames this partly on the purchasers, who evidently did not state on

 their forms that they were prohibited from possessing firearms, and partly again on

 “miscommunication among his staff.” Id. His failure to run background checks on certain

 convicted felons is even more concerning. The background check regulation contemplates the


                                                 12
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 13 of 19




 exact situation in which Mr. Taconi finds himself, i.e. individuals lying on their forms in order to

 illegally possess a gun. It is for this very reason that it makes sense for the dealer to bear the

 burden of running background checks. Mr. Taconi’s attempt to shift responsibility to unlawful

 purchasers and his staff despite this clear rule demonstrates that he did not take the requirement

 seriously.

        The fact that A-TAC committed so many repeated violations after ATF’s warning is also

 evidence of willfulness. Borchardt, 684 F.3d at 1043. ATF agents approached Mr. Taconi at the

 gun show in Racine, WI and gave him a warning. They provided a written pamphlet about sales

 to out-of-state individuals and told him verbally how to comply. Though the agents only

 confronted him about sales to Wisconsin residents, the warning letter mentioned violations

 generally and put Mr. Taconi on notice that A-TAC needed to be compliant with all regulations.

 Instead, A-TAC continued to unlawfully execute firearm transfers to out-of-state citizens and at

 out-of-state gun shows, as well as engage in many other categories of violations. Even setting

 the other categories aside, the unlawful sales to out-of-state residents alone would be enough for

 this Court to affirm ATF’s revocation decision. CEW Properties, 979 F.3d at 1280; Fairmont,

 858 F.3d at 362; ECF No. 19-24 at 7.

        Mr. Taconi claimed that the information he received from various agents was conflicting.

 Yet, he also admitted that he did not “read read” the pamphlet ATF agents gave him that

 explained the rules in plain English, indicating again that he did not take seriously his obligations

 as a dealer under the Act. When asked about sales at out-of-state gun shows at the hearing, Mr.

 Taconi explained that his wife pressured him to conduct sales this way, and that his wife did not

 agree with the importance of certain firearms sales requirements. This does not support his


                                                   13
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 14 of 19




 argument that the violations of the Act were merely negligent. It illustrates instead that Mr.

 Taconi weighed the risk of non-compliance against the risk of upsetting his wife, and the balance

 tipped in her favor. In other words, he knew the rules and made the express choice not to follow

 them. It would be difficult to find clearer evidence of willfulness than this.

        A-TAC also states that enforcement of these regulations against A-TAC was selective.

 Admittedly, it is the Court’s impression that Mr. Taconi was not attempting to deceive the

 government or subvert the law for malicious purposes. Taking his hearing testimony at face

 value, it appears that he knew he was making mistakes and running afoul of the regulations, but

 in some instances he did it to avoid strife with his wife, and in others he believed it was simply

 the way most dealers were operating. Unfortunately, neither of these explanations excuse his

 violations. A-TAC may find it unfair that its license was revoked while other dealers engaging

 in similar violations have not faced the same fate. But that is the risk of violating any regulation,

 and Mr. Taconi is a sophisticated enough businessman to have understood that risk. This

 supposed unfairness does not render the agency’s decision unlawful.

        Finally, A-TAC argues that ATF erred in holding its administrative hearing swiftly

 instead of offering A-TAC a discretionary re-evaluation. ECF No. 12 at 2. The reason for which

 A-TAC’s argument fails is evident in its own articulation—re-evaluation is at the discretion of

 ATF. This Court does not have the authority to force ATF to provide A-TAC additional

 opportunities for compliance. My review is limited to whether the record supports ATF’s

 decision to revoke the license. 18 U.S.C. § 923(f)(3). I find that it does.

        As a final remark, I note that much of A-TAC’s motion urges me to find ATF’s decision

 arbitrary and capricious. It argues that the agency “entirely failed to consider an important part


                                                  14
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 15 of 19




 of the problem in this case by refusing, after its investigation, to consider A-TAC’s proof of

 voluntary compliance through A-TAC’s application of remedial measures, including the use of

 dedicated tracking software, before commencing revocation.” ECF No. 21 at 5. The argument

 misunderstands arbitrary and capricious review and disregards the standard of review authorized

 by the Gun Control Act. Arbitrary and capricious review means that the decision of the agency

 will be upheld unless the court determines that it was arbitrary and capricious. Application of an

 arbitrary and capricious standard of review would tend to favor the defendant in this case. But

 the Gun Control Act, specifically 18 U.S.C. § 923(f)(3), authorizes the dealer to petition for a de

 novo review of the revocation decision. The Court did that and concluded after a de novo review

 that the revocation was warranted.

        B. Whether the revocation supports the civil fine.

        In addition to revoking A-TAC’s federal firearms license, ATF imposed a fine of

 $24,486.00 for the three violations of the background check requirement provision that led to

 sale of firearms to three convicted felons. ECF No. 19-24 at 1. As discussed above, the Act

 requires background checks on all firearms purchasers and prohibits the sale of guns to

 individuals prohibited from possessing them. ATF may fine a dealer for violating these rules:

        If the licensee knowingly transfers a firearm to such other person and knowingly fails to
        comply with paragraph (1) of this subsection with respect to the transfer and, at the time
        such other person most recently proposed the transfer, the national instant criminal
        background check system was operating and information was available to the system
        demonstrating that receipt of a firearm by such other person would violate subsection (g)
        or (n) of this section or State law, the Attorney General may, after notice and opportunity
        for a hearing, suspend for not more than 6 months or revoke any license issued to the
        licensee under section 923, and may impose on the licensee a civil fine of not more than
        $5,000.

 18 U.S.C. § 922(t)(5). In essence, the dealer violates Section 922(t)(5) if he or she fails to


                                                  15
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 16 of 19




 conduct a background check on a prospective customer in NICS and then, as a result, sells a

 firearm to a prohibited person such as a convicted felon. The onus is on the firearms dealer to

 conduct the background check to ensure the sale does not violate the law, not on the purchaser to

 accurately report whether he or she is permitted to own a firearm. Id.

        The statute is explicit that the standard of culpability for a fine under the provision is

 knowledge, not willfulness. Id. (“If the licensee knowingly transfers a firearm . . . .”). Though

 the Tenth Circuit has not addressed the culpability standard for this provision, at least one other

 circuit has. The Eleventh Circuit reviewed a $5,000 fine imposed on a dealer for failing to

 conduct a background check and concluded that the “knowingly” standard applied. Bankston v.

 Then, 615 F.3d 1364, 1368 (11th Cir. 2010). A-TAC also appears to concede that this is the

 correct standard. See ECF No. 12 at 3, ¶12 (referencing whether it “knowingly” sold firearms).

 “Knowingly” is defined as “[i]n such a manner that the actor engaged in prohibited conduct with

 the knowledge that the social harm that the law was designed to prevent was practically certain

 to result; deliberately.” Black’s Law Dictionary (11th ed. 2019).

        A-TAC contends that it did not knowingly sell firearms to three convicted felons because

 each of the purchasers filled out a Form 4473 and claimed that he was not prohibited from

 possessing firearms. ECF No. 12 at 3. But as already discussed the burden to perform

 background checks on prospective purchasers, and thus to prevent the transfer of firearms to

 prohibited persons, lies with the dealer. If dealers were permitted to rely on the statements of

 purchasers as to whether they were legally permitted to own firearms, the entire purpose of 18

 U.S.C. § 922(t)(5) would be undermined. There is no question Mr. Taconi knew about the

 background check requirement. He received the regulations reference book in his initial


                                                  16
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 17 of 19




 interview for A-TAC’s license in 2015. His testimony at the hearing also demonstrated that he

 knew background checks were necessary. Nonetheless, A-TAC approved the transfers to the

 three individuals despite their convictions for felonies and the NICS system being operational at

 the time of the sales. ECF No. 19-17. This is sufficient to establish that Mr. Taconi, and

 therefore A-TAC, knowingly violated the law.

        In a different approach to circumventing liability, Mr. Taconi attributes these “three

 mistakes” to “miscommunication among his staff” which resulted in the failure to perform the

 three background checks. ECF No. 12 at 3. Though the Tenth Circuit has not addressed this

 issue, the Eleventh Circuit rejected this exact argument in Bankston. It found a dealer liable for

 the acts of his employees who purportedly had failed to conduct background checks. Bankston,

 615 F.3d at 1368. The court noted that the employee who actually sold the gun was working

 within the scope of his employment and for the dealer’s benefit, and that the dealer was the sole

 proprietor of the gun shop and thus responsible for his employee’s acts. Id. at 1369.

        The same analysis applies here. Mr. Taconi provides no details on the supposed

 “miscommunication” among staff that occurred in these three instances. But his own admission

 that the individuals involved were “staff” indicates that they were working on behalf of Mr.

 Taconi and thus on A-TAC’s benefit. A-TAC has put nothing in the record to suggest that these

 staff were not acting within the scope of their employment. Indeed, helping prospective

 customers complete 4473 forms and conducting background checks are precisely the types of

 tasks that would fall within the scope of employment at a gun shop. As the sole proprietor and

 sole responsible person for A-TAC, Mr. Taconi was responsible for his staff’s actions that

 occurred in the scope of their employment. Id.; see also Trantham v. Super T. Transp., Inc., 311


                                                 17
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 18 of 19




 F. Supp. 3d 1247, 1253 (D. Colo. 2018) (citing Stokes v. Denver Newspaper Agency, LLP, 159

 P.3d 691, 693 (Colo. App. 2006) (noting that employer is liable for torts of an employee acting

 within the scope of employment)). That includes the staff’s purported failure to conduct

 background checks on these three individuals. As a result, even if the omission was not Mr.

 Taconi’s personally, he still knowingly transferred firearms in violation of 18 U.S.C. § 922(t)(5).

          Finally, Mr. Taconi points this Court to the various remedial measures he took to improve

 A-TAC’s compliance, such as adopting a new form-filling software and using backup sheets for

 Form 4473. He also says that he offered to help ATF retrieve the firearms from the three

 unlawful purchasers. ECF Nos. 12 at 1, 3; 21 at 5. While the Court commends these actions,

 they are not defenses to the civil fine. There is no provision of the Act that permits a licensee to

 cure a violation of 18 U.S.C. § 922(t)(5) by recovering firearms or improving procedures for

 future sales. The Court therefore affirms imposition of a civil fine of $24,486.00 on A-TAC. 3

                                                      ORDER

          The Court GRANTS defendants’ motion for summary judgment [ECF No. 20] and

 DENIES plaintiffs’ motion for summary judgment [ECF No. 21]. As the prevailing parties,

 defendants are awarded their reasonable costs to be taxed by the Clerk pursuant to Fed. R. Civ.

 P. 54(d)(1) and D.C.COLO.LCivR 54.1.

          DATED this 31st day of March, 2021.

                                                                BY THE COURT:



 3
   The express language of 18 U.S.C. § 922(t)(5) permits a maximum fine of $5,000 per violation. However, the
 Department of Justice adjusts civil penalties for inflation based on the year the violation occurred. See 28 C.F.R. §
 85.5 (Adjustments to penalties for violations occurring after November 2, 2015). The $24,486.00 amount appears to
 represent the maximum inflation-adjusted fine for three violations of 18 U.S. § 922(t)(5), based on the dollar amount
 for DOJ penalties assessed after August 1, 2016. Id.

                                                          18
Case 1:19-cv-02905-RBJ Document 24 Filed 03/31/21 USDC Colorado Page 19 of 19




                                          ___________________________________
                                          R. Brooke Jackson
                                          United States District Judge




                                     19
